Citation Nr: 1033387	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-09 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory disease, 
claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney-At-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from July 1958 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied entitlement to the benefit 
sought.

The Board previously considered this issue in an April 2010 
decision, when the Board found that the Veteran's in-service 
asbestos exposure was established, and the matter was remanded to 
the RO for additional development.  The Board also 
recharacterized the issue to include all respiratory disabilities 
related to asbestos exposure, and not merely asbestosis.  

The Veteran testified at an August 2009 hearing before a Decision 
Review Officer (DRO), and at a March 2010 hearing before the 
undersigned Veterans Law Judge, held at the RO.  Transcripts of 
both hearings are associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

In the April 2010 remand, the Board found that the Veteran had 
been exposed to asbestos during service.  He served as a Seabee, 
involved in construction and demolition of structures utilizing 
asbestos, and while aboard ship he was part of work crews doing 
maintenance in areas containing asbestos.  Based on this exposure 
and competent evidence of record showing a current lung disease, 
the matter was remanded for provision of a VA respiratory 
examination and the obtaining of a nexus opinion.

A VA examination was conducted in May 2010; the examiner, a 
physician's assistant, was able to review the claims file.  She 
noted several chest x-rays and CT scans from 2005 and 2006, and 
obtained a current x-ray.  These showed some physical changes of 
the lungs; the most recent diagnosed Chronic Obstructive 
Pulmonary Disease (COPD).  The examiner stated that a pulmonary 
function test (PFT) was "not required," but she did not 
indicate her reasoning.  The applicable examination worksheet 
requires a PFT unless one has been performed within the past six 
months and is part of the examination review.  Further, in light 
of the radiographic evidence of some form of lung disease, a PFT 
would seem necessary for diagnostic purposes.  The examiner did 
not specify a current diagnosis, but did state that there was 
"no evidence supporting disease process related to exposure."  
She offered no rationale or reasoning for her conclusion.

The May 2010 VA examination is inadequate, and of little or no 
probative value.  Further remand is required to obtain sufficient 
findings and conclusions for adjudication purposes.  Once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  .

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Schedule the Veteran for a VA Respiratory 
(Obstructive, Restrictive, and Interstitial) 
examination.  The claims folder must be 
reviewed in conjunction with the examination.  
The examiner must perform all required 
testing, to include radiographic imaging and 
PFTs.  The examiner must clearly identify all 
current diagnoses of lung disorders or 
conditions, to include discussion of COPD and 
the documented radiographic evidence (1993, 
2005, 2006, and 2010).  The examiner must 
opine as to whether any diagnosed lung 
condition is at least as likely as not 
related to asbestos exposure, and if so, 
whether the causative exposure more likely 
occurred in service or during post-service 
employment.  A full and complete rationale 
for all opinions expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner must state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the examiner or record (i.e. 
additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



